Case: 1:20-cv-00121-SJD-KLL Doc #: 25 Filed: 08/13/20 Page: 1 of 18 PAGEID #: 278




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

 M&C HOLDINGS DELAWARE
 PARTNERSHIP, et al.,                                   Case No. 1:20-cv-00121-SJD-KLL

       Plaintiffs,                                      Judge Susan J. Dlott

 v.                                                     Magistrate Judge Karen L. Litkovitz

 GREAT AMERICAN INSURANCE
 COMPANY,

      Defendant.


         DEFENDANT GREAT AMERICAN INSURANCE COMPANY’S
  OBJECTIONS TO MAGISTRATE’S REPORT AND RECOMMENDATION DATED
                          JULY 30, 2020


       Pursuant to Fed.Civ.R. 72(b)(2), Defendant Great American Insurance Company

(“GAIC”), by and through counsel, submits its Objections to the Magistrate’s Report and

Recommendation dated July 30, 2020 (Doc. No. 24), recommending that Defendant’s motion to

dismiss (Doc. 18) be denied.

                                PRELIMINARY STATEMENT

       In this action, Plaintiffs M&C Holdings Delaware Partnership, M&C Hotel Interests, Inc.,

M&C Management Services (USA), Inc., CDL Hotels (USA), Inc., and RHM-88, LLC

(collectively, “Millennium”) seek recovery under a crime protection policy (a type of fidelity

policy) for losses they claim they sustained as a result of the dishonest acts of Millennium’s former

employee, Wayne Merdis (“Merdis”). GAIC denied the bulk of Millennium’s $1.9 million claim

because its investigation concluded that Merdis stole monies (in the form of commissions for hotel

room reservations) that Millennium owed to third-party travel agencies who, in turn, have never
Case: 1:20-cv-00121-SJD-KLL Doc #: 25 Filed: 08/13/20 Page: 2 of 18 PAGEID #: 279




sought payment from Millennium. GAIC moved to dismiss Millennium’s Complaint for two

reasons: (1) Millennium, in reality, incurred an uncovered “bookkeeping” or “theoretical” loss

because Merdis stole funds owed to third-parties, which had the effect of relieving Millennium of

its obligations to those third parties; and (2) Millennium filed suit eight months after the time to

do so had expired pursuant to the policy’s unambiguous two-year limitations clause.

       This Court should reject the Magistrate Judge’s Report and Recommendation and grant

GAIC’s motion to dismiss upon de novo review. Specifically, the Magistrate Judge erroneously

accepted Millennium’s superficial “cash out the door” theory of a loss, which posits that a loss

exists immediately upon the disbursal of funds without further inquiry into its actual financial

impact on the insured. To approve this construct would award Millennium a windfall since it

would be reimbursed for money it owed to legitimate third parties, but whom it never paid.

Accordingly, the Magistrate Judge’s decision with respect to coverage should be rejected. See

Objection I, infra.

       The Magistrate Judge also erroneously concluded that discovery was needed to determine

whether Millennium has a valid waiver defense to the policy’s limitations clause because the only

nonconclusory allegations she recognized refer to GAIC’s actions after the limitations period had

run, which Ohio law does not permit. Otherwise, Millennium’s allegations of GAIC’s unspecified

“words and conduct” prior to the date the limitation period had run cannot save Millennium’s

Complaint. The Sixth Circuit has made clear that even on a Rule 12(b)(6) motion to dismiss, a

party seeking to avoid a time-bar defense (however labeled) must state the basis in a sufficiently

detailed manner – details which Millennium has failed to identify. See Objection II.




                                                 2
Case: 1:20-cv-00121-SJD-KLL Doc #: 25 Filed: 08/13/20 Page: 3 of 18 PAGEID #: 280




                                  STATEMENT OF FACTS

The Parties

       Millennium and its affiliated companies own and operate premium hotels in the United

States. (CM/ECF Doc. #1 (hereafter, “Complaint”) at ¶ 1).

       GAIC is a corporation organized under the laws of Ohio and is in the business of providing

commercial property and casualty insurance and related insurance products. (See Complaint ¶ 12).

The Policy

       GAIC issued Crime Protection Policy No. SAA 5245001-13-00 (the “Policy”), which

insured Millennium for the Policy Period of May 31, 2017 through May 31, 2018. (CM/ECF Doc.

#1-1 (hereafter, “Policy”) at p.1, attached as Exhibit A to the Complaint). 1 GAIC agreed to “pay

for loss covered by an Insuring Agreement of this Policy that you sustain resulting directly from

acts committed or events occurring at any time and discovered by you during the Policy Period.”

(Policy § A). The relevant “Insuring Agreement” here is Insuring Agreement 1 (Policy § B(1))

that applies to employee dishonesty and provides, subject to certain exceptions not relevant to

GAIC’s motion:

               We will pay for loss resulting directly from dishonest acts
               committed by an employee, whether identified or not, acting alone
               or in collusion with other persons with the manifest intent to:

                      a.      Cause you to sustain a loss; and

                      b.      Obtain an improper benefit for:

                              (1) the employee; or




1
  The named insured under the Policy is M&C Holdings Delaware Partnership. The other entities
that are the plaintiffs herein are added as named insureds pursuant to Endorsement 4 of the Policy.


                                                3
Case: 1:20-cv-00121-SJD-KLL Doc #: 25 Filed: 08/13/20 Page: 4 of 18 PAGEID #: 281




                                (2) any person or organization intended by the
                                employee to receive that benefit. 2

The Policy also provides that Millennium “may not bring any legal action against us involving

loss [u]nless brought within 2 years from the date you discover the loss.” (Policy §E(11)(c)).

The Claim

         Wayne Merdis was a Millennium employee from 1993 through 2017. He held the titles of

Reservation Manager and Corporate Revenue Manager and was based in New York City at One

UN Plaza. (See Millennium’s Proof of Loss with exhibits omitted (“Proof of Loss”); Declaration

of Daniel Lebersfeld (“Lebersfeld Declaration” or “Lebersfeld Decl.”) Ex. A, ECF Dkt. 18-2,

PAGEID 137). Since about 2001, Merdis had been running a scheme in which he had formed a

phony travel agency he called Annayad Travel and other related fictitious entities (collectively,

“Annayad”). (Complaint ¶ 20). Having had access to Millennium’s reservation booking system,

Merdis caused Annayad to be falsely listed as the travel agency of record on thousands of

reservations at Millennium hotels so that commissions would be paid to Annayad.                  (Id.)

Millennium discovered Merdis’s scheme by no later than June 22, 2017 when he admitted its

existence to senior Millennium personnel during his exit interview. (ECF Dkt. 18-2, PAGEID

138). Millennium’s broker, Aon, provided notice of Millennium’s claim to GAIC on June 23,

2017. (Lebersfeld Decl. Ex. B, ECF Dkt. #18-2, PAGEID 140).

         On August 31, 2018 (more than a year after it first provided notice of its claim) Millennium,

through Aon, submitted its Proof of Loss, which stated that the date of discovery was “June 2017”

and claimed a net loss of $1,954,329.00. (ECF Dkt. 18-2, PAGEID 137). Included among the

documents that accompanied the Proof of Loss was a summary of the interview where Merdis



2
    The Policy defines bolded terms.



                                                  4
Case: 1:20-cv-00121-SJD-KLL Doc #: 25 Filed: 08/13/20 Page: 5 of 18 PAGEID #: 282




admitted his scheme to Millennium personnel, a copy of the indictment, a spreadsheet listing

payments made to Annayad, and documents from the Manhattan District Attorney’s office. (Id.)

Millennium’s proof of loss did not indicate whether Merdis diverted commissions that were owed

to legitimate travel agents or if he inserted Annayad as the travel agent of record for reservations

that had not been booked with a travel agent.

       Both before and after the submission of the Proof of Loss, GAIC investigated Millennium’s

claim with the aid of a forensic accountant that the Complaint imprecisely describes as a “private

investigator.” (Complaint ¶¶ 28, 40).      Eventually, on February 20, 2019, Aon confirmed to

GAIC’s forensic accountant that Merdis’s scheme involved the misappropriation of commission

payments Millennium otherwise legitimately owed to third-party travel agents, although some of

the bookings did not involve a legitimate travel agent. (ECF Dkt. 13-2, PAGE ID 147). This

information raised several concerns, including why these legitimate travel agents had never

complained about commissions they did not receive and, more importantly, whether Millennium

eventually paid any of the legitimate travel agents for those commissions. (Id.)

       By letter dated December 17, 2019, GAIC, through counsel, informed Millennium that

Millennium’s records could only establish that it had suffered a covered loss of $267,035.90

against which a $250,000 deductible would apply. (Lebersfeld Aff. Ex. F, ECF Dkt. 18-2,

PAGEID 151-54). GAIC explained that Millennium’s records only allowed GAIC to determine,

for the period of 2008 through 2017, that $1,106,865.55 of Merdis’s theft came from bookings

brokered by legitimate travel agents, and that $267,035.90 came from bookings involving no

legitimate travel agent. (Id. at PAGEID 152). GAIC explained further that, for the $580,239.18

that Merdis misappropriated from 2001 through 2007, Millennium’s records were not sufficient to

enable GAIC to quantify how much Merdis was able to steal pursuant to each method, with the




                                                 5
Case: 1:20-cv-00121-SJD-KLL Doc #: 25 Filed: 08/13/20 Page: 6 of 18 PAGEID #: 283




exception of $188.55. (Id.) GAIC’s letter then explained that commissions owed to legitimate

travel agents that Merdis diverted to himself were akin to an uncovered “bookkeeping loss” unless

and until Millennium reimbursed the legitimate travel agents. (Id. at PAGEID 153-54). The letter

concluded with a reservation of rights that stated: “Please be aware that GAIC’s reference to

specific provisions of the Policy or particular case law does not, nor is it intended to, waive any of

the rights or defenses GAIC may have under the terms of the Policy or at law, and GAIC explicitly

reserves any and all such rights or defenses.” (Id.)

        Millennium’s counsel responded more than a month later by email dated January 21, 2020.

(Lebersfeld Decl. Ex. G, ECF 18-2, PAGEID 155). While that email disputed GAIC’s legal

positions, it did not dispute GAIC’s version of the facts, except to raise the possibility that

additional information might reveal that the legitimate travel agents were paid at some point. (See

id.) Attached to the email was a draft complaint that Millennium’s counsel stated it was prepared

to file in the United States District Court for the Southern District of New York if GAIC did not

pay its claim in full. (Id.)

        On January 31, 2020, GAIC’s counsel responded to the January 21 email acknowledging

receipt of the draft complaint that was attached thereto and stated that any such suit would be time

barred based on the two-year limitations clause contained in the Policy. (Lebersfeld Decl. Ex. H,

ECF Dkt. 18-2, PAGEID 159-163).            Otherwise, GAIC reiterated and further explained its

interpretation of the Policy. (Id.). The letter concluded with another full reservation of rights. (Id.

at PAGEID 162-63).

Millennium’s Lawsuit

        Millennium filed its lawsuit on February 13, 2020. Its Complaint alleges claims for breach

of contract (Count I) and bad faith denial of coverage (Count II). Millennium’s Complaint also




                                                  6
Case: 1:20-cv-00121-SJD-KLL Doc #: 25 Filed: 08/13/20 Page: 7 of 18 PAGEID #: 284




asserts a count for a declaratory judgment (Count III) that the Policy covers all methods that Merdis

used to commit his fraud, including when he misappropriated commissions owed to legitimate

travel agents. Importantly, the Complaint does not allege that GAIC’s calculations as to the

amounts that Merdis misappropriated from legitimate travel agents are incorrect.

The Magistrate Judge Recommends Denial Of GAIC’s Motion to Dismiss

       GAIC moved to dismiss the Complaint pursuant to Rule 12(b)(6), on the grounds that:

(i) the Policy did not afford coverage for commissions owed to legitimate travel agencies that

Merdis misappropriated for himself because the Complaint did not allege Millennium ever paid

those travel agencies; and (ii) that Millennium’s suit was time barred because it was filed more

than two years after the date it discovered its loss. (ECF Dkt. 18-1). Millennium opposed the

motion in its entirety. (ECF Dkt. 19).

       By Report and Recommendation (“Report” or “Rep’t”) filed on July 30, 2020, the

Magistrate Judge denied GAIC’s motion in its entirety. (ECF Dkt. 24). The Magistrate Judge

concluded that Millennium suffered a covered loss because it alleged that it had disbursed funds

as a result of Merdis’s fraud, regardless of whether those monies were owed or not owed to

legitimate travel agencies. (Rep’t 7-13). As to the limitations issue, the Report concluded that,

although the Policy’s limitations provision is valid and enforceable, discovery is needed to

determine whether GAIC waived its rights to rely on it based on the Complaint’s allegations of

GAIC’s unspecified “words and conduct” and the contents of letters that GAIC’s counsel sent to

Millennium’s counsel in December of 2019 and January of 2020. (Rep’t 17-19).

                                         Standard of Review

       Fed. R. Civ. P. 72(b)(3) provides that, in any pretrial matter involving a dispositive claim

or defense, a district court judge “must determine de novo any part of the magistrate judge’s




                                                 7
Case: 1:20-cv-00121-SJD-KLL Doc #: 25 Filed: 08/13/20 Page: 8 of 18 PAGEID #: 285




disposition that has been properly objected to.” GAIC’s motion to dismiss under Rule 12(b)(6) is

undoubtedly a dispositive claim or defense. Brewster v. Aramark Corp., 2:14-cv-273, 2015

877885 (S.D. Ohio Mar. 2, 2015). Therefore, this Court “must consider the matter referred to a

magistrate judge anew, as if it had not been heard before and as if no decision previously had been

rendered.” Wright & Miller, 12 Fed. Prac. & Proc. Civ. § 3070.2 (3d ed.).

                                         First Objection

                            The Report Erroneously Holds That
                       Merdis’s Theft Of Funds Millennium Owed To
                 Legitimate Third Party Travel Agents Constitutes A “Loss”

       The Magistrate Judge recognized that the Policy requires Millennium to have suffered a

“loss” for coverage to arise. (Rep’t 7). While the Policy does not define the term “loss,” it does

not mean it is without meaning or ambiguous. Chicago Title Ins. Co. v. Huntington Nat’l Bank,

87 Ohio St. 3d 270, 273, 1999-Ohio-62, 719 N.E.2d 955 (“Just because the policy does not define

a term does not mean that the policy is ambiguous.”). Rather, it is generally understood that “loss”

means a pecuniary loss. 11A Couch on Ins. § 160:60 (3d ed. Dec. 2019).

       A corollary to the requirement of a pecuniary loss is the concept that the insured cannot

recover for a “bookkeeping” loss or “theoretical” loss under which the dishonest act of the

employee has the effect of offsetting another liability of the insured. F.D.I.C. v. United Pacific

Ins. Co., 20 F.3d 1070, 1080 (10th Cir. 1994). The typical example is where a bank employee

embezzles funds from the bank and uses those funds (or a portion of those funds) to pay down

separate debt owed to the bank. In that case, the bank has not suffered a loss because the loss

caused by the embezzled funds is offset by debts to the bank that were paid off. See, e.g., Citizens

Bank & Trust Co. v. St. Paul Mercury Ins. Co., CV305-167, 2007 WL 4973847, at **3-4 (S.D.




                                                 8
Case: 1:20-cv-00121-SJD-KLL Doc #: 25 Filed: 08/13/20 Page: 9 of 18 PAGEID #: 286




Ga. Sept. 14, 2007); BancInsure, Inc. v. Peoples Bank of the South, 866 F. Supp. 2d 577, 588 (S.D.

Miss. 2012).

       While the Magistrate Judge appeared to accept the concept of an uncovered bookkeeping

loss, she concluded it does not apply here, reasoning that the case law holds that the inquiry ends

once it is determined that the insured disbursed funds as a result of a covered dishonest act. (Rep’t

12). To the contrary, neither the case law nor any legal interpretation of pecuniary loss supports

that view.

       The Magistrate Judge relied primarily on two cases. Neither of those cases, however,

supports the denial of GAIC’s motion to dismiss because those cases, in relevant part, addressed

whether an undisputed loss is “direct,” as opposed to whether the insured incurred a loss at all,

which is the inquiry here. Specifically, in the first of these two cases, American Tooling Ctr., Inc.

v. Travelers Cas. & Sur. Co. of Am., the Sixth Circuit addressed a computer fraud claim where the

insured was duped into wiring funds to a fraudster who impersonated one of the insured’s vendors

that had already performed its services for the insured, but had not yet been paid. 895 F.3d 455,

457-58 (6th Cir. 2018). After the fraud was revealed, the insured paid the vendor half the money

it owed and agreed that payment of the remaining half would be contingent on the success of its

claim against the insurer. Id. at 458. The insurer conceded that the insured had suffered a

pecuniary loss as a result of having paid the vendor, but argued that this loss was not “direct”

because the “loss arose later, after the fraud was discovered, when [the insured] agreed to pay [the

vendor].” Id. at 459. Thus, the Sixth Circuit recognized that the “issue [in that case] is what is

meant by the word ‘direct,’” since whether the insured suffered a loss was not disputed. Id.

Tellingly, the court did not hold that the insured necessarily suffered a loss when it transferred its

money to the fraudster, but only stated the obvious: that the insured “lost its money” at that point.




                                                  9
Case: 1:20-cv-00121-SJD-KLL Doc #: 25 Filed: 08/13/20 Page: 10 of 18 PAGEID #: 287




Id. at 460. The court concluded that the insured’s subsequent payment arrangement with the

legitimate vendor “has no bearing on whether this loss was directly suffered by [the insured.]” Id.

at 460-61 (emphasis added). Here, on the other hand, there is no dispute, or at least Millennium

has never alleged, that it ever paid the legitimate travel agents for their commissions that Merdis

diverted to himself. Thus, the ancillary question of whether Millennium might have suffered a

“direct” loss is irrelevant to GAIC’s motion, because the Complaint fails to plausibly allege that

Merdis’s theft from legitimate travel agents constituted a loss in the first place.

       In the second “direct loss” case, First Defiance Fin. Corp. v. Progressive Cas. Ins. Co.

(“First Defiance”), the insured’s employee, an investment advisor, stole money from client

brokerage accounts. 688 F.3d 265, 267-68 (6th Cir. 2012). The insured indisputably suffered a

loss because the insured reimbursed the defrauded clients. Id. Therefore, the issue again was

whether the insured’s payments to third parties (the investment advisor’s clients) constituted a

“direct” loss. Id. at 270-71. The Sixth Circuit concluded the loss was direct because the insured’s

fiduciary relationship with clients made liability for defalcated account funds automatic and not

contingent on intervening events, such as the uncertain outcome of subsequent litigation. Id. The

Magistrate Judge nevertheless concluded that First Defiance supported Millennium’s rigid “cash

out the door” theory because the Sixth Circuit did not explicitly “predicate its finding of a direct

loss on the fact of a reimbursement pursuant to a preexisting legal obligation.” (Rep’t 9). This

reading of the decision overlooks the fundamental purpose of insurance, which is to indemnify the

insured for its losses, not to provide a windfall. Indeed, it is implausible that the result in First

Defiance would have been the same if after more than five years (the period of time between when

the insured discovered the loss and the date of the Sixth Circuit’s decision), the insured had not




                                                  10
Case: 1:20-cv-00121-SJD-KLL Doc #: 25 Filed: 08/13/20 Page: 11 of 18 PAGEID #: 288




only never reimbursed the defrauded account holders, but also that the defrauded account holders

had not even inquired about the advisor’s misappropriations from their own accounts.

        The very premise of Millennium’s Complaint is that it is allowed to do just this and recover

the full amount of its supposed “loss” all the same. This would allow the holders of fidelity policies

to improperly obtain windfalls, as one commentary articulates:

                While the misappropriation of a third-party’s property in the
                possession and control of the insured debtor is a loss for
                certain purposes, the mere misappropriation of such
                property, without a corresponding claim and finding of
                liability against the insured for that loss, is not compensable
                under the bond. Common sense dictates that if the third
                party fails to pursue a claim against the insured or the insured
                successfully defeats the claim, the insured cannot profit from
                its employee’s misconduct by asserting a bond claim.

Scott Schmookler, The Compensability of Third-Party Losses Under Fidelity Bonds, 7 Fidelity

L.J. 115, 140-41 (Oct. 2001). If the insured never had to reimburse third-party losses, a premise

that necessarily follows from the Report, an insured would never have to make good on third-party

losses, and would therefore receive a windfall, courtesy of its fidelity insurer. In re Ben Kennedy

& Assocs., Inc., 40 F.3d 318, 319-20 (10th Cir. 1994) (“[the insured’s] insurable interest in the

loss of its clients’ money while in its possession could only extend as far as the financial detriment

it would suffer as a result of that loss”).

        The Magistrate Judge appeared to leave open the possibility that there could be a “loss

neutralizing factor” that offsets the loss caused by the actual disbursement of funds, but concluded

that any such loss neutralizing factor here is “theoretical” because the “legitimate travel agencies

have not yet demanded reimbursement [that] should not impact the loss analysis here.” (Rep’t 10-

11). This reasoning inverts the analysis. The Complaint’s premise is that Millennium is entitled

to coverage for commissions it owes to legitimate travel agencies regardless of whether those

legitimate agencies have or ever will demand payment from Millennium. Indeed, the Complaint


                                                  11
Case: 1:20-cv-00121-SJD-KLL Doc #: 25 Filed: 08/13/20 Page: 12 of 18 PAGEID #: 289




does not allege that Millennium ever reimbursed a single legitimate travel agency or that a single

legitimate travel agency has ever even complained to it about commissions it did not receive. Thus,

in reality, it is actually Millennium that is seeking payment for a “theoretical” liability.

                                           *       *       *

       While the Magistrate Judge seemed to acknowledge the principle that fidelity policies (or

any other type of insurance policy) should not be read to give the insured a windfall (Rep’t 10),

that is what the Report has undoubtedly mandated here. The premise of Millennium’s Complaint

is that so long as it can show that it sent its funds “out the door” as a result of its employee’s

dishonest acts, it is entitled to coverage even if those very funds were meant to pay for legitimate

services rendered by third parties, without regard to whether Millennium has or ever will actually

pay them. The Magistrate Judge’s adoption of this interpretation of the Policy must be rejected.

                                         Second Objection

                       The Magistrate Judge Erroneously Ruled That
                    Millennium’s Allegations Were Sufficient To Raise A
           Plausible Question That GAIC Waived The Policy’s Limitations Clause

       The Magistrate Judge agreed with GAIC that the Policy’s limitations clause, which

required Millennium to bring suit within two years of the date of the discovery of its loss, was

enforceable under Ohio law. (Rep’t 17). Indeed, the Sixth Circuit has held that an identically

worded limitations clause with a one-year limitations period was enforceable under Ohio law.

Friendly Farms v. Reliance Ins. Co., 79 F.3d 541, 544 (6th Cir. 1996). The Magistrate Judge

further concluded that there could be no dispute that Millennium filed suit more than two years

after it discovered its loss. (Rep’t 13). Yet, the Magistrate Judge held that Millennium’s

allegations were sufficient to raise a question as to whether GAIC waived requirements of the

limitations clause by virtue of taking “any action, misleading or not, that suggested Millennium’s




                                                  12
Case: 1:20-cv-00121-SJD-KLL Doc #: 25 Filed: 08/13/20 Page: 13 of 18 PAGEID #: 290




claim would be covered, thereby causing [it] to delay filing suit.” (Rep’t 19). To conclude that,

the court would either have to rely on unspecified, conclusory allegations that make no mention of

waiver, or it would have to rely on communications that took place after the contractual limitations

period had already expired.

       Specifically, the Magistrate Judge’s conclusion that discovery is needed to assess the merits

of Millennium’s un-pleaded waiver claim is explicitly based on allegations contained in only five

paragraphs of the Complaint. (Rep’t 17-18). Three of these quoted paragraphs of the Complaint

(¶¶ 40-41 and 48) refer to GAIC’s coverage letters, dated December 17, 2019 and January 31,

2020, in which GAIC acknowledged that part of Merdis’s scheme -- those which did not involve

legitimate travel agents -- constituted a covered loss. The contents of these letters, which

indisputably were transmitted outside of the limitations period, are irrelevant in a contractual

limitations analysis because “acts or conduct giving rise to waiver or estoppel must have occurred

within the time limitation contained in the policy, rather than after such limitations have run.”

Friendly Farms, 79 F.3d at 545 (quotation and alteration in original omitted); Armco, Inc. v.

Reliance Nat. Ins. Co., 19 F. Supp. 2d 807, 810 (S.D. Ohio 1998) (insurer did not waive policy’s

limitation clause even where it was not explicitly raised as affirmative defense in insurer’s answer,

although holding that one year limitations period might be unreasonable) (Dlott, J.); Sheet Metal

& Roofing Contractors Ass’n of Miami Valley, Ohio v. Liskany, 369 F. Supp. 662, 668 (S.D. Ohio

1974) (“acts or conduct giving rise to waiver or estoppel must have occurred within the time

limitation contained in the indemnity policy, rather than after such limitations have run”).

       The other two paragraphs of the Complaint upon which the Magistrate Judge relied alleged

only that GAIC’s unspecified “words and conduct indicated and led Millennium to believe that

coverage would be extended, that [GAIC] acknowledged liability under the Policy, and the ‘loss’




                                                 13
Case: 1:20-cv-00121-SJD-KLL Doc #: 25 Filed: 08/13/20 Page: 14 of 18 PAGEID #: 291




would be covered,” such that “[t]here was no justification for [GAIC’s] actions, omissions, and

delay.” (Rep’t 17). Because neither the Complaint nor Millennium’s submissions in opposition

to GAIC’s motion make any attempt to describe in even rudimentary detail what GAIC’s “words

and conduct” actually were, those allegations are conclusory and therefore insufficient to avoid

the time limit for bringing suit that the Magistrate Judge had acknowledged had passed. Bishop v.

Lucent Techs., Inc., 520 F.3d 516, 520 (6th Cir. 2008) (“The obligation to plead facts in avoidance

of the statute of limitations defense is triggered by the fact that ‘it is apparent from the face of the

complaint that the time limit for bringing the claims has passed.’”) (quoting Hoover v. Langston

Equip. Assocs., Inc., 958 F.2d 742, 744 (6th Cir. 1992) (alterations omitted)). 3               Indeed,

Millennium’s allegations of GAIC’s unspecified “words and conduct” that caused it to delay

bringing suit fall far short of the plausibility standard set forth in Bell Atl. Corp. v. Twombly, 540

U.S. 544 (2007), which the Sixth Circuit held must be met in order to avoid the effect of a

limitations period that indisputably has passed. Bishop, 520 F.3d at 520.

        The Magistrate Judge appeared to rule that an attempt to evade the effect of the limitations

clause could be based on conclusory allegations of waiver, as opposed to claims based on estoppel

or fraudulent concealment, which cannot. (Rep’t 18-19). Neither the Report nor Millennium’s

memorandum cite a single case remotely suggesting that this is a distinction with a difference; one

does not appear, because there isn’t one. Indeed, not only did the Sixth Circuit in Bishop refer

broadly to the “obligation to plead facts in avoidance of the statute of limitations” without

reference to any particular doctrine that might be the basis of such avoidance, 520 F.3d at 520, but



3
  GAIC expects that Millennium will argue in opposition that the Sixth Circuit’s holding in Bishop
does not apply here because this case involves a contractual limitations clause and it was only in
reference to Millennium’s proof of loss (referenced in the Complaint, but not explicitly alleged)
that the date of discovery of the loss was established. Millennium cannot, however, explain why
these distinctions matter.


                                                  14
Case: 1:20-cv-00121-SJD-KLL Doc #: 25 Filed: 08/13/20 Page: 15 of 18 PAGEID #: 292




it has also, applying Ohio law, used the terms “estoppel” and “waiver” interchangeably when

determining whether an insured can avoid the operation of a contractual limitations clause in a

crime protection policy. See Friendly Farms, 79 F.3d at 545; see also National Sur. Co. v. Bohn,

125 Ohio St. 537, 547 (1932) (noting that “words ‘estoppel’ and ‘waiver’ are used almost

interchangeably by the courts” in assessing whether the insured can avoid the effect of policy

provisions).

        This Court should also reject any argument that the duration of GAIC’s investigation of

the claim can provide a basis for Millennium to avoid the operation of the limitations clause,

because Ohio law unequivocally provides that “the process of investigation does not constitute a

waiver by the insurer.” Friendly Farms, 79 F.3d at 595 (citations omitted); Kish v. Chubb Group

of Ins. Cos., No. 4:04 CV 02224, 2005 WL 1683667, at *7 (N.D Ohio July 19, 2005) (rejecting

insured’s waiver and estoppel defenses on insurer’s motion for summary judgment because “[i]t

is well-settled that participation in an insurer’s investigation bears little relevance to the application

of the suit limitation clause”) (citations omitted); Armco, Inc., 19 F. Supp. 2d at 810 (“the process

or investigation in determining liability by an insurer does not constitute a waiver by that insurer”)

(quotation and alteration omitted). Rather, it was incumbent upon Millennium to plead facts

plausibly demonstrating that GAIC “performed some act which in and of itself prevents a plaintiff

from seeking a remedy in the court; mere conversation, negotiation or discussion is not sufficient

unless it deterred plaintiff from his chosen course of action and misled him to the extent that it

delayed filing of suit until the limitation period had terminated.” Liskany, 369 F. Supp. at 668

(S.D. Ohio 1974) (citation omitted). Millennium’s conclusory allegations of GAIC’s “words and

conduct” plainly do not suffice.




                                                   15
Case: 1:20-cv-00121-SJD-KLL Doc #: 25 Filed: 08/13/20 Page: 16 of 18 PAGEID #: 293




       Lastly, there is no merit to Millennium’s argument that because the Policy conditioned its

right to sue on its cooperation with GAIC’s investigation, Millennium was somehow excused from

bringing suit within the limitations period if GAIC’s investigation was not complete at that point.

The Sixth Circuit categorically rejected this exact argument, stating: “Ohio law holds that

contractual limitations provisions in insurance contracts commence the moment that the triggering

event occurs, regardless of other policy provisions requiring certain conditions be fulfilled before

the insured has a right to enforce the contract.” Friendly Farms, 79 F.3d at 545 (emphasis added)

(citations omitted). Neither the Report nor Millennium’s memorandum cited a single case that

suggested this holding does not apply to conditions that the insured cooperate with the insurer’s

investigation. In fact, as the Magistrate Judge recognized, Judge Nelson’s concurring opinion in

Friendly Farms found “this contention unpersuasive.” 79 F.3d at 546 (Nelson, J. concurring).

And, the court in Kish, supra, held that the length of the insurer’s investigation could not be used

to avoid the operation of a contractual limitations clause where the policy likewise conditioned

coverage on the insured’s duty to “cooperate with the insurer in the investigation, settlement and

handling of any claim.” 2005 WL 1683667, at *1 n.4.

                                         *       *       *

       Because there is no real dispute that Millennium filed suit more than two years after it

discovered its loss, it was required to plead nonconclusory facts that would establish that GAIC

prevented it from filing suit in an otherwise timely manner, regardless of the terminology used to

justify its evasion of the mandate Policy’s limitations clause. Beyond the generic and wholly

conclusory allegations of GAIC’s “words and conduct,” the Magistrate Judge relied on statements

GAIC made long after the limitations period had passed, which the case law makes clear cannot

form the basis of a waiver or estoppel defense to the operation of a contractual limitations clause.




                                                16
Case: 1:20-cv-00121-SJD-KLL Doc #: 25 Filed: 08/13/20 Page: 17 of 18 PAGEID #: 294




For these reasons the Magistrate Judge’s denial of GAIC’s motion to dismiss based on the

limitations clause should also be rejected.

                                              Conclusion

       For all of the foregoing reasons, defendant Great American Insurance Company

respectfully requests that this Court reject the Report and Recommendation of the Magistrate Judge

and grant the motion to dismiss in its entirety.



                                                        Respectfully submitted,

                                                        /s/ James Papakirk, Trial Attorney
                                                        James Papakirk (0063862)
                                                        Hallie S. Borellis (0076510)
                                                        Flagel & Papakirk LLC
                                                        50 E-Business Way, Suite 410
                                                        Cincinnati, OH 45241
                                                        Phone: 513-984-8111
                                                        Fax: 513-984-8118
                                                        jpapakirk@fp-legal.com
                                                        hborellis@fp-legal.com

                                                               and

                                                        Stephen N. Dratch (admitted pro hac vice)
                                                        Daniel Lebersfeld (admitted pro hac vice)
                                                        Franzblau Dratch, PC
                                                        354 Eisenhower Pkwy.
                                                        Livingston, NJ 07039
                                                        Phone: 973-992-3700
                                                        Fax: 973-994-0139
                                                        sdratch@njcounsel.com
                                                        dlebersfeld@gmail.com
                                                        Counsel for Defendant Great American
                                                        Insurance Company




                                                   17
Case: 1:20-cv-00121-SJD-KLL Doc #: 25 Filed: 08/13/20 Page: 18 of 18 PAGEID #: 295




                               CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing document was served on all counsel of record via
email on August 13, 2020.


                                                  /s/ James Papakirk
                                                  James Papakirk (0063862)




                                             18
